DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10 March 2021.  These drawings are not approved. While the replacement drawings removed the color elements and removed the shading that overlapped the letters, characters, or numbers in Figure 5, and thus address the objection in the previous Action (dated 19 January 2021), the replacement drawings do not comply with the requirements of 37 C.F.R. § 1.84. Specifically, the replacement drawings are not of sufficient quality as to give them satisfactory reproduction characteristics, as required by 37 C.F.R. § 1.84(l), because the lines, letters, and numbers are not sufficiently dense and dark, and uniformly thick and well-defined. In addition, Figures 3 and 5 of the replacement drawings include characters that are not at least 1/8 inch (0.32 cm) in height, as required by 37 C.F.R. § 1.84(p)(3).
The drawings are objected to because the replacement drawings, filed 10 March 2021 fail to comply with the requirements of 37 C.F.R. § 1.84, as pointed out more fully above.  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Allowable Subject Matter
Claims 1-19 are allowed.
Conclusion
This application is in condition for allowance except for the following formal matters: The replacement drawings, filed 10 March 2021, fail to comply with the requirements of 37 C.F.R. § 1.84, as pointed out above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 C.F.R. § 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. § 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: 

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
15 March 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665